DETAILED ACTION
The communication dated 3/6/2020 has been entered and fully considered.
Claims 1-15 were canceled. Claims 16-35 were added. Claims 16-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-26, 28-30, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Raches U.S. Publication 2004/0113531 (henceforth referred to as Raches) in view of Hapke U.S. Publication 2004/0163684 (henceforth referred to as Hapke).
As for claim 16, Raches teaches a dishwasher (paragraph [0024]; Fig. 1: part 10), equivalent to the claimed household appliance, comprising: a housing (paragraph [0024]; Fig. 1); a dishwasher door (paragraph [0024]; Fig. 1: part 12), equivalent to the claimed door, pivotably connected to the housing (paragraph [0024]; Figs. 1-2A); a cord (paragraph [0025]; Fig. 2: part 18), equivalent to the claimed cable, connected to dishwasher door 12; a pulley (paragraph [0025]; Fig. 2: part 20), equivalent to the claimed roller, in contact with cord 18; an extension spring (paragraph [0025]; Fig. 2: part 26), analogous to the claimed motor, configured to drive pulley 20 to move cord 18 such as to effect a pivoting movement of dishwasher door 12 (paragraphs [0025]-[0026]; Figs. 2-2A).
Raches differs from the instant claims in failing to teach a motor configured to effect a pivoting movement of dishwasher door 12.
Hapke, however, teaches a similar dishwasher (paragraph [0050]; Fig. 1: part 10), equivalent to the claimed household appliance. Hapke teaches a motor (paragraph [0057]; Fig. 3: part 236) configured to effect a pivoting movement (paragraph [0057]; Fig. 3) of the door (paragraph [0050]; Fig. 1: part 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension spring taught by Raches with the motor taught by Hapke to achieve the predictable result of a dishwasher comprising a motor configured to the drive pulley to move the cord such as to effect a pivoting movement of the dishwasher door to move the dishwasher door in an automatic manner (Raches paragraphs [0025]-[0026], Figs. 2-2A; Hapke paragraph [0061]).
As for claim 17, Raches further teaches that dishwasher 10 is constructed in the form of a water-using dishwasher (paragraph [0024]; Fig. 1).
As for claim 18, Raches further teaches that pulley 20 and cord 18 are configured to effect a transfer of drive force from pulley 20 to cord 18 exclusively via a friction force-fit (paragraphs [0027]-[0028]; Fig. 3).
As for claim 19, Raches and Hapke further teach that dishwasher door 12 includes an inwardly extending arm (Raches paragraph [0025]; Fig. 2: part 30), equivalent to the claimed lever, to which one end of cord 18 is connected, dishwasher door 12, motor 236 and cord 18 being configured to cause the pivoting movement of dishwasher door 12 in response to a change in a tensile force on inwardly extending arm 30 effected by motor 236 and cord 18 (Raches paragraphs [0025]-[0026], Figs. 2-2A; Hapke paragraph [0061]).
As for claim 20, Raches further teaches extension spring 26, equivalent to the claimed spring element, connected to the housing and to cord 18, extension spring 26 configured to at least partially compensate for a weight of dishwasher door 12 (paragraphs [0025]-[0026]; Figs. 2-2A).
As for claims 21-24, Raches and Hapke differ from the instant claims in failing to teach that cord 18 has a wrap angle around pulley 20 of between 360° and 540°/ between 400° and 500°/ between 425° and 475°/ between 445° and 455°. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 25, Raches and Hapke further teach that motor 236 is connected in driving relationship to pulley 20 (Raches paragraphs [0025]-[0026], Figs. 2-2A; Hapke paragraph [0061]).
As for claim 26, Raches and Hapke further teach teeth (paragraph [0025]; Fig. 2: part 22), equivalent to the claimed gearing, motor 236 being connected in driving relationship to pulley 20 via teeth 22 (Raches paragraphs [0025]-[0026], Figs. 2-2A; Hapke paragraph [0061]).
As for claim 28, Raches further teaches that teeth 22 is configured to inhibit a movement of pulley 20 (paragraphs [0025]-[0026]; Figs. 2-2A).
As for claim 29, Hapke further teaches control circuitry (paragraph [0065]), equivalent to the claimed control device, configured to actuate motor 236 so as to cause the pivoting movement of door 18 (paragraphs [0065]-[0069]; Figs. 2-9).
As for claim 30, Hapke further teaches that the control circuitry is configured to actuate motor 236 such that door 18 executes a complete opening movement and/or a partial opening movement and/or a complete closing movement and/or a partial closing movement (paragraphs [0065]-[0069]; Figs. 2-9).
As for claim 32, Raches further teaches that cord 18 and pulley 20 are configured to slide cord 18 over pulley 20 when an opening angle of dishwasher door 12 changes as a result of a manual force acting on dishwasher door 12 (paragraphs [0025]-[0026]; Figs. 2-2A).
As for claim 33, Hapke further teaches that motor 236 is embodied as an electric motor, as a hydraulic motor or as a pneumatic motor (paragraph [0057]; Fig. 3).
As for claim 35, Raches further teaches that the water-using dishwasher is a household dishwasher (paragraph [0024]; Fig. 1).

Allowable Subject Matter
Claims 27, 31, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711